Kupferman, J., concurs in a separate memorandum as follows:
It was previously determined in August of 1975 that prosecution of the instant action should be stayed pending disposition of various actions pending in the Federal courts on the same subject. This court affirmed that determination without opinion (54 AD2d 845). In view of the substantial amount of time which has elapsed, Special Term was eminently justified in granting the plaintiff’s motion to vacate the prior stay. It is only because an order of September of this year has set the trial of the Federal actions for February 16,1982, as to which we are informed dehors the record, that we can come to the conclusion, as we do, that the vacatur of the prior stay should be reversed and the motion denied, with leave, of course, for a future motion to vacate the stay in the event the matter does not proceed expeditiously, as we have been informed in the Federal court.